 


116 HR 550 EAH: No War Against Iran Act
U.S. House of Representatives
2020-01-30
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



 
116th CONGRESS2d Session 
In the House of Representatives, U. S., 
 
January 30, 2020 
 
HOUSE AMENDMENTS TO SENATE AMENDMENT: 
 
 That the House agree to the amendment of the Senate to the bill (H.R. 550) entitled An Act to award a Congressional Gold Medal, collectively, to the United States Merchant Mariners of World War II, in recognition of their dedicated and vital service during World War II., with the following  (1)In the matter proposed to be inserted by the amendment of the Senate, strike sections 1, 2, and 3 and insert the following:  
 
INo War Against Iran Act 
101.Short titleThis title may be cited as the No War Against Iran Act. 102.Prohibition of unauthorized military force in or against Iran (a)FindingsCongress finds the following: 
(1)The acquisition by the Government of Iran of a nuclear weapon would pose a grave threat to international peace and stability and the national security of the United States and United States allies, including Israel. (2)The Government of Iran is a leading state sponsor of terrorism, continues to materially support the regime of Bashar al-Assad, and is responsible for ongoing gross violations of the human rights of the people of Iran. 
(3)Article I of the United States Constitution requires the President to obtain authorization from Congress before engaging in war with Iran. (b)Clarification of current lawNothing in the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), or any other provision of law enacted before the date of the enactment of this Act may be construed to provide authorization for the use of military force against Iran. 
(c)Prohibition of unauthorized military force in or against Iran 
(1)In GeneralExcept as provided in paragraph (2), no Federal funds may be obligated or expended for any use of military force in or against Iran unless Congress has— (A)declared war; or 
(B)enacted specific statutory authorization for such use of military force after the date of the enactment of this Act that meets the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.). (2)ExceptionThe prohibition under paragraph (1) shall not apply to a use of military force that is consistent with section (2)(c) of the War Powers Resolution. 
(d)Rules of constructionNothing in this title may be construed— (1)to prevent the President from using necessary and appropriate force to defend United States allies and partners if Congress enacts specific statutory authorization for such use of force consistent with the requirements of the War Powers Resolution (50 U.S.C. 1541 et seq.); 
(2)to relieve the executive branch of restrictions on the use of force, reporting, or consultation requirements set forth in the War Powers Resolution (50 U.S.C. 1541 et seq.); or (3)to authorize the use of military force. 
 
(2)In the matter proposed to be inserted by the amendment of the Senate, strike sections 4 and 5 and insert the following:   IIRepeal of Authorization for Use of Military Force Against Iraq Resolution of 2002 201.Repeal of Authorization for Use of Military Force Against Iraq Resolution of 2002The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) is hereby repealed. 
Lorraine MillerClerk.